Title: To James Madison from Edmund Randolph, 20 December 1782
From: Randolph, Edmund
To: Madison, James


My dear friend
Richmond Decr. 20. 1782.
The journal of the house of delegates from Saturday last to this day includes the following points, worthy of notice.

An attempt has been made to vest the high court of chancery with spiritual jurisdiction. But the terror, which always accompanies the mention of powers, exercised by the hierarchy, caused the bill to be postponed until the next session of assembly.
Mr. John Mercer is elected as my successor in opposition to Mr. St. George Tucker, the numbers being 66 and 30.
I mentioned to you in my letter of last week that the inquiry into Dr. Lee’s letter to Mr. Page proved favorable to the former gentleman. I believe, I inclosed to you the act of acquittal. Since these measures, he has been attacked under a variety of forms. 1. A motion was made for reelecting the five delegates for congress. This was not approved. 2. Another motion was made for recalling him. This was ordered to lie on the table. Whether the object of this step was to introduce new charges, or not, I cannot tell; but so it was, that the facts, stated in the inclosed paper, were formally laid before the house by Mr. John Mercer. The report of the committee appointed to inquire into them will be introduced today, and the fate of the motion for a recal seems to depend on it. The evidence, so far as it has gone, will not, I fancy, produce any thing, fatal to Mr. Lee.
You will receive two instructions: The one injoins you to oppose every communication with a british agent or minister, except in conjunction with France and except independence shall be acknowledged, as a preliminary. The other commands you to labour against the restitution of British property.
The ardor of the delegates to suppress the importation of British goods is not cooled by the rejection of a former bill to that purpose by the senate. Another is ordered to be read a third time today. It differs from the former one in this, that it removes the suspension on the first prohibitory act after the first day of next January, without clogging it with any limitations.
A new form is given to the assessment of lands. The house of delegates have passed a bill, called the equalizing bill; to which the senate have agreed with an amendment. The delegates have not yet confirmed the Ame[nd]ment; but there is little doubt of the final enaction of the capital branches of the scheme. These capital branches consist in the following particulars. They divide the country into four districts. The assessments of all the lands in each county are then added together, and divided by the number of acres; by whi[ch] an average is formed. The average of each county being thus taken, the averages of every county in the district are added together, and divided by the number of countie[s] which process forms an average of every acre in the district.
Upon reflection, I think, I had rather not inclose Mr. Mercer’s facts, until the next week, whe[n] I shall have access to the cypher.
